NOT FOR PUBLICATION
                                                       UNITED STATES DISTRICT COURT
                                                          DISTRICT OF NEW JERSEY

 ELLA RABER,
                                                                         Civil No.: 18-cv-8639 (KSH) (CLW)
                                         Plaintiff,

               v.
 EXPRESS SCRIPTS HOLDING COMPANY
 and JOHN SHEA,                                                                     OPINION

                                         Defendants.

 Katharine S. Hayden, U.S.D.J.

        I.             Introduction

               This matter comes before the Court on the motion (D.E. 8) of plaintiff Ella Raber to

 remand this action against defendants Express Scripts Services Company,1 her former employer,

 and John Shea, an in-house attorney for Express Scripts. Raber has sued for employment

 discrimination under the New Jersey Law Against Discrimination (“NJLAD”), N.J.S.A. 10:5-1 et

 seq., and intentional infliction of emotional distress, based on the termination of her

 employment. Although the allegations against Shea are sparse, the Court’s analysis is governed

 by fraudulent joinder jurisprudence, which directs an approach “significantly more forgiving”

 than that governing motions to dismiss. Accordingly, and for the reasons set forth below, the

 Court is constrained to grant Raber’s motion to remand, and declines to adopt the report and

 recommendation (D.E. 22) recommending that the motion be denied.

        II.            Background

               The complaint alleges as follows. Raber, a 57-year-old woman, worked for Express

                                                             
 1
  Express Scripts asserts, and Raber concedes, that it was incorrectly named in the complaint as
 “Express Scripts Holding Company,” and that its proper name is “Express Scripts Services
 Company.”

                                                                    1
Scripts for 27 years, most recently in the Franklin Lakes office, and received consistently

positive reviews and commendations during her tenure. (Ex. A to D.E. 1, Complaint ¶¶ 1, 4, 5,

9.) Beginning in 2004, Raber began availing herself of the work-at-home policy of Express

Scripts’ predecessor, Medco Health Solutions, Inc., and for the next 13 years, worked from home

for four days each week and in the office once a week. (Id. ¶¶ 6-7.) She describes this

arrangement as permitting her “better time management abilities” and higher productivity, and

asserts that she supervised 8-10 domestic and international contractors and was available around

the clock for assistance. (Id. ¶¶ 7-8.)

       Raber further alleges that during a July 2016 business trip, her manager told her that she

would be needed in the office more often. (Id. ¶ 10.) Raber responded that she would need to

continue working from home because she might have to move to New York City for personal

reasons. (Id.) The manager allegedly responded by asking, “So, are you too old to drive?” (Id.

¶ 12.) Raber responded that the commuting time involved would be more productively spent

working. (Id. ¶ 13.) A week after the trip, Raber restated by email her request to retain her

schedule but did not receive a response. (Id. ¶ 14.)

       In January 2017, on another business trip, Raber spoke to the manager’s supervisor and

told him of her prior conversation with the manager. The supervisor told her he would get back

to her and that she should continue her current arrangement. (Id. ¶¶ 15-16.) He also asked, “If

we cannot reach an agreement, will you leave us?” (Id. ¶ 16.) Raber responded that she would

seek a transfer to another group that would permit her the flexibility she needed to work from

home. (Id. ¶ 17.) She alleges that the supervisor’s “remark to her statement indicated that if

[Raber] were to retire, she would have all the flexibility she sought.” (Id.)

       In July 2017, Raber first received negative feedback from her manager for not




                                                  2
“aggressively” taking over a new project. (Id. ¶¶ 19, 21.) She was simultaneously working on

another major project, which the manager characterized as the “best work she had done that

year.” (Id. ¶¶ 20-21.) But the next month, Raber was criticized at her mid-year review for client

service complaints, though neither the manager nor the manager’s supervisor could provide

examples. (Id. ¶ 22.) Thereafter, the topic of Raber working from home was raised again by the

manager and supervisor. (Id. ¶ 23.) Ten days after her review, on August 28, 2017, Raber was

terminated, allegedly for her violation of the work from home policy and poor performance. (Id.

¶ 24.) She asserts that she was replaced by a younger person in another office. (Id. ¶ 35.)

              On February 8, 2018, Raber filed a four-count complaint in Bergen County Superior

Court against Express Scripts and Shea, who she alleges had to, and did, review the termination

decision and approved it knowing “there were insufficient reasons” to terminate her. (See id.

¶¶ 27-28.) She also alleges he was “aware of the prior comments pertaining to [Raber’s] age.”

(Id. ¶ 28.) These, together with Raber’s assertion that Shea is “in-house counsel and is involved

in the employment decisions in the Franklin Lakes office” (id. ¶ 3), are the only factual

allegations made against Shea in the complaint.

              Counts One and Two assert claims under the NJLAD for age discrimination under hostile

work environment and adverse employment action theories, respectively. Count Three asserts a

claim for intentional infliction of emotional distress based on the termination and “by refusing to

respond to her inquiry for a period of over six (6) months.” (Compl. ¶ 39.) Count Four alleges

that defendants’ actions constituted a continuing violation of the NJLAD.2

              On May 1, 2018, defendants removed the action to this Court, invoking diversity

                                                            
2
  Raber’s complaint is hardly a model in terms of making clear which claims she asserts against
both defendants, and which she asserts against Express Scripts only. In moving to remand, she
relies only on her NJLAD claims as the basis for liability against Shea. As such, the Court will
not evaluate whether her tort claim would suffice as a basis for remand.


                                                               3
jurisdiction. (D.E. 1, Notice of Removal.) They asserted that Express Scripts is a citizen of

Delaware and Missouri and, with Raber being a New Jersey resident, diversity of citizenship

existed. They further asserted that the citizenship of Shea (who Raber alleges is a New Jersey

resident (Compl. ¶3)), should be disregarded because there is no colorable basis for Raber’s

claims against him, making his joinder fraudulent.

          On May 3, 2018, defendants moved to dismiss the complaint against Shea for failure to

state a claim. (D.E. 3, 6.) Express Scripts also answered the complaint. (D.E. 4.) Raber then

moved to remand the action, arguing that diversity jurisdiction is lacking because defendants

have not shown that Shea was fraudulently joined. (D.E. 8.) In June 2018, Express Scripts

moved for sanctions under Fed. R. Civ. P. 11, arguing that Raber’s continued pursuit of her

claim against Shea warrants an award of attorneys’ fees and costs incurred for defendants’

motion to dismiss, their opposition to Raber’s motion to remand, and their motion for sanctions.

(D.E. 15). On September 11, 2018, Magistrate Judge Cathy Waldor issued a report and

recommendation (D.E. 22), recommending denial of Raber’s motion to remand because Raber

had not adequately alleged that Shea had a supervisory role and had not stated an aiding and

abetting claim, and therefore did not “plead a valid claim against Mr. Shea under NJLAD.” (Id.

at 3.) Judge Waldor declined to consider Express Scripts’ Rule 11 motion, concluding that the

record was inadequate to support such relief at this time. No party has filed objections to the

report and recommendation.

   III.      Legal Standard

             A. Standard of Review

          In reviewing a magistrate judge’s report and recommendation on a dispositive matter, of

which remand decisions are one, In re U.S. Healthcare, 159 F.3d 142, 146 (3d Cir. 1998), the




                                                 4
district court is to “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made,” and may “accept, reject, or

modify, in whole or in part, the findings or recommendations” of the magistrate judge. 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3); L. Civ. R. 72.1(c)(2). If a party does not

object to the report and recommendation, the right to de novo review may be lost, but the Court

nonetheless retains the “‘authority and the responsibility to make an informed, final

determination.’” EEOC v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting

Mathews v. Weber, 423 U.S. 261, 271 (1976)). In that event, the Court must “‘afford some level

of review to dispositive legal issues raised by the report,’” a standard the Third Circuit describes

as “‘reasoned consideration.’” Id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987)).

                      B. Fraudulent Joinder

              A civil action initiated in state court may be removed to federal court if the latter would

have original jurisdiction. 28 U.S.C. § 1441(a). Original jurisdiction exists if the parties are

completely diverse; i.e., every plaintiff is of diverse citizenship from all defendants, and the

amount in controversy exceeds $75,000. 28 U.S.C. §1332(a); In re Briscoe, 448 F.3d 201, 215

(3d Cir. 2006). A case removed based on diversity jurisdiction will be remanded if the parties

are not diverse, 28 U.S.C. § 1447(c), and “[r]emoval statutes ‘are to be strictly construed against

removal and all doubts should be resolved in favor of remand.’” Batoff v. State Farm Ins. Co.,

977 F.2d 848, 851 (3d Cir. 1992) (citation omitted). Here, there is no dispute that Raber and Shea

are residents and citizens of New Jersey; if Shea is not fraudulently joined, diversity is lacking

and the case must be remanded.3


                                                            
3
    The amount in controversy requirement is not at issue here.


                                                               5
       The fraudulent joinder doctrine is “an exception to the requirement that removal be

predicated solely upon complete diversity.” Briscoe, 448 F.2d at 215-16. If the court determines

that a defendant’s joinder was fraudulent, the citizenship of that defendant is disregarded for

purposes of jurisdiction. Id. at 216. Joinder is fraudulent if there is “‘no reasonable basis in fact

or colorable ground supporting the claim against the joined defendant, or no real intention in

good faith to prosecute the action against the defendant or seek a joint judgment.’” Id. (quoting

Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 32 (3d Cir. 1985)). Whether a claim is

“colorable” is a “significantly more forgiving” standard than the motion to dismiss standard.

Freichs v. Lifestar Response Corp., 2009 U.S. Dist. LEXIS 103099, at *7 (D.N.J. Nov. 5, 2009)

(Debevoise, J.) (citing Briscoe, 448 F.3d at 218). The removing party bears a “‘heavy burden of

persuasion’” in establishing fraudulent joinder, Batoff, 977 F.2d at 851 (citation omitted), and if

there is even a “possibility” that the state court would determine that the complaint states a cause

of action against the resident defendant, this Court must conclude that joinder was proper and

remand the case. Briscoe, 448 F.2d at 217 (quoting Batoff, 977 F.2d at 851-52).

       In analyzing a fraudulent joinder claim, the Court assumes the truth of the factual

allegations in the complaint and “‘resolve[s] any uncertainties as to the current state of

controlling substantive law in favor of the plaintiff.’” Id. (quoting Batoff, 977 F.2d at 851-52).

The question is whether the claim against the non-diverse defendant is “wholly insubstantial and

frivolous,” not whether the plaintiff states a claim against that defendant or can succeed on the

merits of the claim. Id. at 218. Consequently, “a court may find that a defendant has not been

fraudulently joined even though the action may later be dismissed against that defendant for

failure to state a claim.” Saddy Family, LLC v. Loud, 2014 U.S. Dist. LEXIS 88366, at *6

(D.N.J. June 30, 2014) (Pisano, J.). And although the Court may “pierce the pleadings” in a




                                                  6
“limited” way, it must not, in so doing, cross the line into deciding the merits of a claim. See

Boyer v. Snap-On Tools Corp., 913 F.2d 108, 112 (3d Cir. 1990).

       IV.            Analysis

              The crux of Raber’s argument is that defendants have failed to show that Shea is

fraudulently joined. She asserts that Shea’s purported involvement in the decision to terminate

her – a termination she claims violated NJLAD – provides the basis for a “colorable” claim

against him. Defendants counter that Raber’s allegations against Shea lack factual support.

              Under New Jersey law, a cause of action exists against individual employees or others

who “aid” or “abet” NJLAD violations. N.J.S.A. 10:5-12(e); Cicchetti v. Morris Cnty. Sheriff’s

Office, 194 N.J. 563, 594 (2008). To qualify, the conduct must be “‘active and purposeful.’”

Cicchetti, 194 N.J. at 594 (quoting Tarr v. Ciasulli, 181 N.J. 70, 83 (2004)). The plaintiff must

show that “‘(1) the party whom the defendant aids must perform a wrongful act that causes an

injury; (2) the defendant must be generally aware of his role as part of an overall illegal or

tortious activity at the time that he provides the assistance; [and] (3) the defendant must

knowingly and substantially assist the principal violation.’” Id. (alteration in original) (quoting

Tarr, 181 N.J. at 84).4

              Raber does not specifically allege that Shea “aided” or “abetted” Express Scripts’ alleged

NJLAD violations. She does, however, allege that the termination decision she challenges had to


                                                            
4
  Earlier New Jersey jurisprudence assumed that an individual must also be a supervisor to be
individually liable under NJLAD. See Herman v. Coastal Corp., 348 N.J. Super. 1, 27 (App.
Div. 2002). Cicchetti, a decision of the New Jersey Supreme Court, held that individual liability
is limited to “acts that constitute aiding or abetting,” 194 N.J. at 568, without requiring that the
individual also qualify as a supervisor. Although Cicchetti would appear to have settled that
question, to the extent any ambiguity remains, see, e.g., Gibbs v. Massey, 2009 U.S. Dist. LEXIS
23578, at *12 & n.2 (D.N.J. Mar. 26, 2009) (Salas, J.); Sussman v. Capital One, N.A., 2014 U.S.
Dist. LEXIS 151866, at *16-17 (D.N.J. Oct. 24, 2014) (Wolfson, J.), it is resolved in favor of
Raber. Batoff, 977 F.2d at 852.


                                                               7
be, and was, approved by Shea, and that he was aware of the comments she claims rendered her

working conditions and termination discriminatory. (See Compl. ¶¶ 27-28.) Regardless of

whether these allegations are sufficient to survive a motion to dismiss, they are enough, together

with applicable New Jersey law, to show that the claim is “possible,” and not “wholly

insubstantial and frivolous.” Accord Freichs, 2009 U.S. Dist. LEXIS 103099, at *8 (declining to

find fraudulent joinder in the face of similar allegations).

       Defendants offer a certification from Shea attesting that he was not asked to review or

approve the proposed decision to terminate Raber, and that he only learned of it later. (D.E. 14-

2, Shea Cert. ¶¶ 4-7.) But accepting this version of events would put the Court in the position of

making credibility determinations and deciding the merits of Raber’s claims, which it cannot do.

See Freichs, 2009 U.S. Dist. LEXIS 103099, at *4 n.3 (role of court is “not to rule on the

substantive merits of Plaintiff’s legal claims or veracity of the facts” alleged in the complaint).

And the exhibits to Shea’s certification do not “show[] conclusively” that Raber’s claims “could

not be truthful.” Id. The extra-pleading evidence considered in Briscoe, upon which defendants

rely (D.E. 14, Defs.’ Br. 6), is not comparable to Shea’s certification. Briscoe, 448 F.3d at 220

(in reviewing statute of limitations issue, court may conduct “limited look outside the pleadings”

to prior proceedings or other matters subject to judicial notice).

       Nor does the certification of defendants’ counsel (D.E. 14-1, Bennett Cert.) necessitate

the conclusion that Raber’s claim against Shea is frivolous. Although the attached exhibits are

offered to support defendants’ version of events – that Shea was not involved in the termination

decision – Exhibit E includes an email from Raber’s counsel in which her version is reiterated,

which offers reasons (other than an admission of fraudulent joinder) for wanting the case to stay

in state court and thus supporting the prior offer to dismiss Shea. Wading into these competing




                                                  8
narratives would force the Court into making substantive merits determinations, which it simply

cannot do at this juncture.5

              Although the report and recommendation recites the proper legal standard for fraudulent

joinder questions and initially applies that standard, it ultimately concludes that joinder was not

fraudulent because the complaint does not “plead a valid claim” against Shea under NJLAD.

(Report & Recommendation 3.) As set forth above, Raber does not need to meet the Rule

12(b)(6) standard to defeat a fraudulent joinder argument.                 Having given “reasoned

consideration” to this dispositive legal issue, the Court declines to adopt the report and

recommendation, grants Raber’s motion to remand (with the exception of her request for

attorneys’ fees, which is discussed below), and will direct that this action be remanded to the

Superior Court of New Jersey, Law Division, Bergen County.

              To the extent Raber seeks attorneys’ fees and costs under 28 U.S.C. § 1447(c), the Court

denies that request. Generally, attorneys’ fees may be awarded in a remand order “‘only where

the removing party lacked an objectively reasonable basis for seeking removal.’” Costa v.

Verizon New Jersey Inc., 936 F. Supp. 2d 455, 467 (D.N.J. Mar. 27, 2013) (Hillman, J.) (quoting

Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)). Whether to award fees is a matter

of the Court’s discretion, see id., and in view of Raber’s sparse factual allegations against Shea

and the record offered by defendants in opposition to the motion to remand, the Court declines to

do so under the circumstances.




                                                            
5
 The Court rejects defendants’ additional argument that Raber’s belated opposition to their
motion to dismiss is grounds for granting their motion to dismiss as unopposed and treating as
moot Raber’s motion to remand. The Court always has an obligation to assure itself of its own
subject matter jurisdiction, a question squarely presented by Raber’s motion to remand.



                                                               9
         The Court emphasizes that it is not deciding – and indeed lacks subject matter jurisdiction

to decide – whether Raber has stated a valid claim against Shea, a particularly complicated

question given his asserted role as an attorney acting as such for Express Scripts. Accordingly,

defendants’ motion to dismiss as against Shea (D.E. 3, 6) will be terminated, and the issue is one

for the state court of remand. See Batoff, 977 F.2d at 852 (“[I]t is possible that a party is not

fraudulently joined, but that the claim against that party ultimately is dismissed for failure to

state a claim upon which relief may be granted.”). Similarly, Express Scripts’ Rule 11 motion

(D.E. 15) would require the Court to make factual and merits determinations not properly before

it at this stage, and, as such, it will be denied.

    V.      Conclusion

         For the reasons set forth above, the Court declines to adopt the report and

recommendation, and Raber’s motion to remand is granted in part and denied in part. While the

action will be remanded, Raber will not be awarded attorneys’ fees. Defendants’ motion to

dismiss shall be terminated. Express Scripts’ motion for Rule 11 sanctions is denied. An

appropriate order will issue.



                                                              /s/ Katharine S. Hayden
Date: March 5, 2019                                           Katharine S. Hayden, U.S.D.J.




                                                     10
